   MARK D. PETERSON (State Bar #126174)
 1 CATES PETERSON LLP
   4100 Newport Place, Suite 230
 2 Newport Beach, CA 92660
   Facsimile: (949) 724-1190
 3 Email: markpeterson@catespeterson.com
 4 Attorneys for Plaintiff
   NORTHFIELD INSURANCE COMPANY
 5
   JAMES H. WILKINS (State Bar # 116364)
 6 ALYSON A. BERG (State Bar # 184795)
   WILKINS, DROLSHAGEN & CZESHINSKI LLP
 7 6785 N Willow Avenue
   Fresno, CA 93710
 8 Facsimile: (559) 438-2393
   Email: j.wilkins@wdcllp.com
 9      a.berg@wdcllp.com
10 Attorneys for Defendants
   SANDY’S PLACE, LLC, SANDY G. SELF,
11 AND OLEN SELF
12 DANIEL L. HARRALSON
   DANIEL L. HARRALSON LAW CORPORATION
13 Post Office Box 26688
   Fresno, California 93729-6688
14 Email: harralsonlaw@sbcglobal.net
15 Attorneys for Defendant RUDY GALLEGOS, JR.
16
17
                               UNITED STATES DISTRICT COURT
18
                              EASTERN DISTRICT OF CALIFORNIA
19
   NORTHFIELD INSURANCE COMPANY, an               CASE NO.: 1:19-cv-00897-LJO-EPG
20 Iowa corporation,
21              Plaintiff,                        STIPULATION AND ORDER TO
22        v.                                      CONTINUE SCHEDULING
                                                  CONFERENCE
23 SANDY’S PLACE, LLC, a California limited
   liability company; SANDY G. SELF, an
24 individual; OLEN SELF, an individual;          Date: November 25, 2019
   MONICO ALEJANDREZ, an individual;              Time: 10:00 a.m.
25                                                Ctrm: 10
   RUDY GALLEGOS, JR., an individual; and         Honorable Erika P. Grosjean
26 DOES 1 through 10, Inclusive,
27              Defendants.

28
29
30                                            1

31
 1       Plaintiff, NORTHFIELD INSURANCE COMPANY AND Defendants SANDY’S PLACE, LLC,

 2 SANDY G. SELF, OLEN SELF, and RUDY GALLEGOS, JR., by and through their counsel of
 3 record, hereby agree and stipulate to continue the Mandatory Scheduling Conference currently
 4 scheduled for October 31, 2019 to November 25, 2019 at 10:00 a.m. in Courtroom 10. Good cause
 5 exists for this brief continuance of the Mandatory Scheduling Conference because counsel for
 6 Defendant Rudy Gallegos has recently accepted service of the complaint. No prejudice will be suffered
 7 by any parties as this matter is only in the initial stages of the lawsuit.
 8
 9                                                Respectfully submitted,
10
11 Dated: October 21, 2019
                                                  /s/ Mark D. Peterson
12                                                  MARK D. PETERSON
                                                    Of CATES PETERSON LLP
13                                                  Attorneys for Plaintiff NORTHFIELD INSURANCE
                                                    COMPANY
14
15 Dated: October 21, 2019
                                                  /s/Alyson A. Berg
16                                                  JAMES H. WILKINS
                                                    ALYSON A. BERG
17                                                  Of WILKINS, DROLSHAGEN & CZESHINSKI LLP
18                                                  Attorneys for Defendants
                                                    SANDY’S PLACE, LLC, SANDY G. SELF, and
19                                                  OLEN SELF

20 Dated: October 21, 2019
21                                                /s/ Daniel L. Harralson
                                                    DANIEL L HARRALSON
22                                                  Of HARRALSON LAW CORPORATION
                                                    Attorneys for Defendant RUDY GALLEGOS
23
24
25
26
27
28
29
30                                                       2

31
 1                                             ORDER

 2         For good cause showing, IT IS HEREBY ORDERED that the Scheduling Conference

 3 currently scheduled for October 31, 2019 at 10:00 a.m. be continued to November 25, 2019 at 10:00
 4 a.m. in Courtroom 10.
 5
     IT IS SO ORDERED.
 6
 7     Dated:        October 22, 2019                            /s/
 8                                                 UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30                                                 3

31
